Case 19-11248-JDW          Doc 13   Filed 04/22/19 Entered 04/22/19 20:07:08              Desc Main
                                    Document     Page 1 of 3


                     IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI

IN RE: LINDA FAYE CANNON                                         CHAPTER 7

                                                                BANKRUPTCY NO.: 19-11248

LINDA CANNON
     MOVANT

VS.

CITIBANK, N.A.
                              RESPONDENT


                   AMENDED MOTION TO AVOID JUDGMENT LIEN

COME NOW the Debtor, Linda Cannon, and files this Motion to Avoid Judgment Lien in the

above-styled and numbered cause, and would respectfully represent the following:

                                                1.

This is a core proceeding and this court has jurisdiction over this contested matter pursuant to 28

U.S.C. Section 157 and 1334 and 11 U.S.C. Section 522 in that this action is filed by the Movant

to avoid a judgment lien obtained by the Respondent prior to filing of this bankruptcy.

                                                2.

That prior to the filing of the Petition herein the Respondent obtained a judgment against Movant

in the Circuit Court of Marshall County, Mississippi, Case Number CV2008-000553 in the

amount of $13,835.92. The judgment impairs debtors’ property exemptions under Miss. Code

Ann. §85-3-1(a), et seq.

                                                3.
Case 19-11248-JDW        Doc 13    Filed 04/22/19 Entered 04/22/19 20:07:08          Desc Main
                                   Document     Page 2 of 3


The debt on which the Respondent obtained their judgment arose pre-petition, and the Movant

listed Respondent in his petition on the appropriate schedules.

                                                4.

Respondent received, or should have received, notice of Movant’s bankruptcy through this

Court.



                                                5.

Pursuant to 11 U.S.C. § 522(f), Movant is entitled to have Respondent’s judgment lien avoided.

WHEREFORE, PREMISES CONSIDERED, Movant prays that the Court enter judgment

avoiding the judgment lien obtained by Respondent.

Movant prays for such other further relief as may be just.

Respectfully submitted, this the 22nd day of April 2019.



/s/ Matthew Y. Harris
MATTHEW Y. HARRIS
MS STATE BAR NO. 99595
Post Office Box 120
New Albany, Mississippi 38652
(662) 539-7381
mharris@myharrislaw.com

ATTORNEY FOR DEBTOR/MOVANT
Case 19-11248-JDW       Doc 13    Filed 04/22/19 Entered 04/22/19 20:07:08        Desc Main
                                  Document     Page 3 of 3




                               CERTIFICATE OF SERVICE

I, Matthew Y. Harris, Attorney for Debtor, Linda Cannon, do hereby certify that a true and

correct copy of the above and foregoing Motion to Avoid Judgment Lien has been served on

the following persons and/or entities by placing said copy in the United States Mail, postage

prepaid, addressed to them at their usual mailing addresses, or via CM/ECF:

U. S. Trustee
100 West Capitol Street, Suite 706
Jackson, Mississippi 39269
USTPRegion05.AB.ECF@usdoj.gov

Simpson Law Firm, P.A.
John S. Simpson
PO Box 1410
Ridgeland, MS 39151410

Citibank
P.O. BOX 9001037
Louisville, KY 40290

William L. Fava
wfava@favafirm.com, wlf@trustesolutions.net


SO CERTIFIED, this the 22nd day of April 2019.



/s/ Matthew Y. Harris
Matthew Y. Harris
